Citation Nr: 0741005	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  06-10 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R. F. 




ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2007.  A transcript 
of that hearing is associated with the claims file.

The issue of entitlement to service connection for a lung 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD is manifested by exaggerated startle 
response, nightmares, daily intrusive thoughts of combat, 
difficulty sleeping, hypervigilance, and irritability. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.   Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in July 2005, prior to its 
initial adjudication of the claim.  Additionally, the veteran 
was also provided with the requisite notice with respect to 
the effective-date element of his claim in a March 2006 
letter.  Following provision of the required notice and 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in March 
2006. 

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records identified by him.  The veteran has 
not identified any outstanding evidence that could be 
obtained to substantiate the claim.   The Board is also 
unaware of any such available evidence.  Therefore, the Board 
is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.   See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating. Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  


Specific rating criteria

The veteran's PTSD is evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.   See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes] (2007).

Factual Background

The veteran served in the U.S. Army as a low speed radio 
operator and fought in numerous battles in World War II.  
Among the awards and decorations he received is the Purple 
Heart medal.

On VA examination in September 2005, the veteran reported 
that he never underwent any type of treatment for anxiety or 
depression.  His current symptoms included an exaggerated 
startle response and frequent nightmares.  He had constant 
daily intrusive thoughts of combat and felt sad regarding the 
people who were wounded during his tour, including five of 
his friends.  He complained of poor sleep and problems with 
impulsive irritability, but he tended to deny or minimize his 
symptoms.  He was suspicious of others and hypervigilant.  He 
belongs to the VFW but rarely attended the meetings.  

Objective findings noted his affect was blunted and his mood 
was slightly anxious.  His thought process was linear and 
goal directed with no evidence of psychosis.  His speech was 
of normal rate and rhythm and his eye contact was variable.  
His judgment had been impaired at times due to his impulsive 
anger.  His insight was minimal due to his lack of treatment 
for PTSD.  Due to the veteran's age, his memory and 
concentration were not assessed.  He denied any suicidal or 
homicidal ideation.  The diagnosis was PTSD, chronic, combat-
related, moderate.  A GAF score of 42 was assigned.  The 
examiner commented that the veteran's symptoms of PTSD 
affected his mood, his enjoyment of life, and when he was 
employed they likely affected him occupationally.  However, 
the examiner felt that though the veteran had a tendency to 
deny or minimize his symptoms, he nevertheless was able to 
maintain a long term marriage, and he continued to have some 
recreational interests even though at times he was physically 
unable to do so.  

During the veteran's April 2007 hearing, he testified that he 
often experienced nightmares and had trouble sleeping.  He 
denied the use of medication to help cope with his PTSD 
symptoms.  


Analysis
      
With regard to the psychiatric manifestations of the 
veteran's service-connected psychiatric disability, PTSD, the 
Board finds that the veteran's symptomatology does not 
warrant a rating in excess of 30 percent under Diagnostic 
Code 9411.  With reference to the criteria for the next 
higher 50 percent level, presented above, the Board notes 
that the veteran currently displays none of the symptoms that 
are associated with a 50 percent rating.

The primary medical evidence in this case comes from the 
September 2005 VA examination report.  A review of this 
evidence reflects that the veteran's primary psychiatric 
symptoms are exaggerated startle response, nightmares, daily 
intrusive thoughts of combat, difficulty sleeping, 
hypervigilance, and irritability.  The examination failed to 
document any findings of flattened affect, impaired speech, 
panic attacks, impaired memory, impaired abstract thinking, 
disturbances of motivation and mood, or difficulty in 
establishing effective work and social relationships.  His 
thought content was negative for any suicidal or homicidal 
ideations.  The examination report noted impaired thinking at 
times, but attributed this to his impulsive anger.    

Overall, the Board finds that the evidence described above 
does not show a level of symptomatology reflective of the 50 
percent level.  In essence, the degree of symptomatology 
described for the 50 percent level in the rating schedule is 
more severe than that displayed by the evidence of record.  
So even considering his GAF score of 42, there simply is 
insufficient evidence to warrant a rating higher than 30 
percent.  As noted above, a GAF score of 42 contemplates 
serious symptoms such as suicidal ideation, severe 
obsessional rituals, and frequent shoplifting, which have not 
been shown.  The veteran's current symptomatology, is 
specifically accounted for in the current 30 percent rating.

In short, based on the medical evidence and the veteran's 
statements, the Board can identify no basis on which to find 
that his psychiatric symptomatology has resulted in such 
occupational and social impairment as is required for a 50 
percent rating.   Therefore, the Board finds that the 
criteria for a disability rating in excess of 30 percent are 
not met.  In reaching this conclusion, the Board has given 
due consideration to the provisions of 38 C.F.R. § 4.7 and 
the doctrine of reasonable doubt.  The evidence of record 
does not show, however, that the psychiatric manifestations 
more closely approximate those required for a higher rating.  
For the reasons shown above, the Board has determined that 
the preponderance of the evidence is against a rating in 
excess of 30 percent for PTSD.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.


REMAND


VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).

The veteran has consistently reported, as he is competent to 
do, that his lung disorder, which he referred to as 
aspergilles, originated in service.  Specifically, during his 
April 2007 hearing, he recalled that immediately after his 
discharge he began experiencing coughing spells.  He 
attempted to alleviate the coughing spells by using 
medication and seeking treatment from doctors.  He reported 
that the doctors attributed his coughing spells to his 
sinuses and lungs and informed him that he had mold sitting 
in his lungs.  He contended that his lung disorder originated 
in service because his military occupational specialty 
required exposure to all types of fire, such as mortar fire, 
shell fire, and machine gun fire.  Therefore, he contended 
that breathing in the dust from the fire caused his present 
lung condition.    

Numerous private medical records have been associated with 
the veteran's claims folder.  The records reflect continuing 
diagnoses of asthma, bronchitis, allergic rhinitis, 
sinusitis, aspergilles, and chronic obstructive pulmonary 
disease.  This in turn triggers VA's duty to provide him an 
examination since there is no medical opinion presently on 
file addressing the determinative issue of whether his 
current lung condition is related to his military service, 
including any injury he may have sustained while on active 
duty.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran 
to identify all health care providers 
who have treated him in the recent past 
for a lung disorder.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran which 
have not been previously secured. 

2.  The veteran should be afforded a VA 
examination to determine whether his 
current lung condition is related to 
service.  The claims folder must be 
made available to the examiner for 
review and the examiner is requested to 
acknowledge such review in the 
examination report or in an addendum.  
Any necessary tests and studies should 
be accomplished.

The examiner should provide an opinion 
as to whether there is a 50 percent or 
better probability that any current 
lung condition, is related to a disease 
or injury in service, to include the 
veteran's claim that his lung condition 
was caused by breathing in dust from 
various types of gun fire.  A complete 
rationale for any opinion expressed 
should be included in the report.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


